Order entered January 27, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01295-CV

                        GEORGE H. CLEMENTS, III, Appellant

                                             V.

                                 HLF FUNDING, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-08411

                                         ORDER
       Before the Court is appellant’s January 23, 2020 unopposed motion for second extension

of time to file his brief. We GRANT the motion and ORDER the brief be filed no later than

February 10, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE